DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
This Office Action is in response to the Applicant’s Amendment filed on 04/13/2022.  In virtue of the amendment:
Claims 1-20 are present in the instant application.
Claims 17 is currently amended.
The Applicant’s argument, in response to the rejection of claims 1-20, filed on 04/13/2022 have been considered and found persuasive.  Therefore, amended claims 1-20, after comprehensive searching, are allowable.
Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The primary reasons for the allowance of claims 17-20 are in the inclusion of the limitation(s):
“… a lighting system, comprising: a lighting device configured to be connected to an object, the lighting device comprising: a body; and at least one ultraviolet light source connected to the body, the at least one ultraviolet light source being configured for emitting ultraviolet light, wherein the lighting device is configured for cooperating with at least one existing visible light source, wherein the lighting device is configured for turning on and turning off the at least one ultraviolet light source in cooperation with the at least one existing visible light source, and wherein the lighting device is a stand-alone lighting device” and combination thereof, in the claim(s), i.e., claim 17, (claims 18-20 are allowed as being dependent on claim 17), which are not found in the prior art references.
The reasons for the allowance of claims 1-16 have been indicated in previous Office Action mailed on 12/22/2021.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Quest (U.S. Pub. 2008/0218998 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844